498 F.2d 1340
Nathan Elmont ELI, Petitioner-Appellant,v.Louis S. NELSON, Warden, California State Prison at SanQuentin, Respondent-Appellee.
No. 73-2346.
United States Court of Appeals, Ninth Circuit.
July 9, 1974.

1
Paul N. Halvonik (argued), San Francisco, Cal., for petitioner-appellant.


2
Karl S. Mayer, Deputy Atty. Gen., San Francisco, Cal., for respondent-appellee.


3
Before CHAMBERS and WRIGHT, Circuit Judges, and McGOVERN,1 district judge.

ORDER AFFIRMING

4
The district court order denying habeas corpus relief on a state judgment is affirmed.  See Eli v. Nelson, 360 F. Supp. 225 (N.D.Cal.1973).


5
The district court examined the state court record and was satisfied that questions concerning Eli's confession were adequately explored by the state court.


6
We conclude that the federal district court ruling that no evidentiary hearing was necessary was within its discretion.


7
The case is pre Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), but post Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977 (1964).  The district court found on the record that there was no violation of Escobedo.  The finding was justified.



1
 The Honorable Walter T. McGovern, United States District Judge for the Western District of Washington, sitting by designation